DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yamazaki (provided by applicant).


Regarding to claim 5, Yamazaki discloses a resistance measuring jig (fig.1-2 discloses an electric resistance-measuring apparatus) comprising: 
a first jig (fig.2[302a]) that is capable of facing a first surface of an object to be measured (fig.2[200]); 
a plurality of first contacts (fig.2 shows plurality of electrodes 21c with 2 electrode) that are provided in the first jig (fig.2[302a]) and are capable of being brought into contact with the first surface (fig.2 [top surface of 200]); 
a second jig (fig.2[302b]) that is capable of facing a second surface of the object to be measured (fig.2 [bottom surface of 200]); 
a plurality of second contacts (fig.2 shows plurality of electrodes 21d with 2 electrodes) that are provided in the second jig (fig.2[302b]) to correspond to the plurality of first contacts (2 shows the electrodes from 21c corresponding to electrodes from 21d), respectively, and are capable of being brought into contact with the second surface (fig.2 [bottom surface of 200]); 
first wirings respectively connected to the first contacts (see fig.2 below); and 
second wirings respectively connected to the second contacts (see fig.2 below]) and passing through a vicinity of the first jig (fig.2 shows the second wirings in a vicinity of the first jig), 
wherein the first wirings and the second wirings, respectively connected to the first contacts and the second contacts corresponding to each other (fig.2 shows the electrodes from 21c corresponding to electrodes from 21d), are arranged adjacent to each other on a proximal side of the vicinity of the first jig (see fig.2 below).



    PNG
    media_image1.png
    861
    627
    media_image1.png
    Greyscale


Regarding to claim 13, Yamazaki discloses a resistance measuring device comprising: 
the resistance measuring jig according to claim 5; 
a resistance measuring unit (fig.1-2 [17]) configured to supply a current between one of the first contacts and one of the second contacts, which correspond to each other, to detect a voltage between another first contact adjacent to the one first contact and another second contact adjacent to the one second contact, which correspond to each other, and to calculate a resistance value of the object to be measured based on a relationship between a value of the supplied current and a value of the detected voltage (control unit 17 measures the resistance value R of the element 101 in the circuit board 100 based on the value of the current Im generated by the power supply unit 11 and the value of the voltage Vm detected by the voltage detection unit 12);
first wirings (fig.2 shows the first wirings) connecting the resistance measuring unit (fig.2 [17]) and the first contacts (fig.2 [31 of 21c]), for the first contacts, respectively; 
the second wirings (fig.2 shows the second wirings) connect the resistance measuring unit (fig.16-17 [58]) and the second contacts (fig.2 [31 of 21d]), for the second contacts, respectively.


Regarding to claim 6 and 14, Yamazaki discloses the resistance measuring jig according to claim 5 and 13 respectively, further comprising 
third wirings (fig.16-17 [44 horizontal portion]) extended respectively from the first wirings (fig.16-17 [44 vertical portion]), for the first contacts, respectively, 
wherein the third wirings (fig.16-17 [44 horizontal portion]) and the second wirings (fig.16-17 [55 vertical portion]), respectively connected to the first contacts (fig.16-17 [44 vertical portion] connected to the top contacts) and the second contacts (fig.16-17 [55 vertical portion] connected to the bottom contacts) corresponding to each other, are arranged adjacent to each other between the first jig and the second jig (see fig. 17).

Allowable Subject Matter
Claims 6, 7, 11, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 6 and 14, the prior arts of record alone or in combination, do not fairly teach or suggest “further comprising third wirings extended respectively from the first wirings, for the first contacts, respectively, wherein the third wirings and the second wirings, respectively connected to the first contacts and the second contacts corresponding to each other, are arranged adjacent to each other between the first jig and the second jig” including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected for further limited claim 6.
Claim 16 is objected for further limited claim 14.


Regarding to claims 7 and 15, the prior arts of record alone or in combination, do not fairly teach or suggest “further comprising fourth wirings extended respectively from the second wirings, for the second contacts, respectively, wherein the first wirings and the fourth wirings, respectively connected to the first contacts and the second contacts corresponding to each other, are arranged adjacent to each other on a distal side of a portion where the first wirings and the second wirings are divided” including all of the limitations of the base claim and any intervening claims


Claims 4, 8-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 8 -10 and 12 are allowed as indicated in previous action.

Claim 4 is allowed because the prior arts of record, alone or in combination, do not fairly teach or suggest “third wirings extended respectively from the predetermined branching point of the first wiring, for the first contacts, respectively, the third wirings and the second wirings, respectively connected to the first contacts and the second contacts corresponding to each other, being arranged adjacent to each other on a distal side of the predetermined branching point; and fourth wirings extended respectively from the predetermined branching point of the second wiring, for the second contacts, respectively, the first wirings and the fourth wirings, respectively connected to the first contacts and the second contacts corresponding to each other, being arranged adjacent to each other on a distal side of the predetermined branching point “ as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863